                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


 IN RE: COVID-19 BUSINESS                       )
 INTERRUPTION PROTECTION                        )            MDL Docket No. 2942
 INSURANCE LITIGATION                           )
                                                )

                              NOTICE OF RELATED ACTIONS

       Pursuant to Rule 6.2(d) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation (“JPML”), the undersigned counsel hereby notifies the Clerk of the JPML

of the following related actions:

     Case Name                   Case No.                     Court                   Judge
  Mikkelson v. Aspen          3:20-cv-05378              Western District of    Judge Benjamin H.
  American Ins. Co.                                       Washington at               Settle
                                                             Tacoma
    Fox v. Travelers          2:20-cv-00598              Western District of    Judge Michelle L.
    Casualty Ins. Co                                    Washington at Seattle        Peterson
  Nguyen v. Travelers         2:20-cv-00597              Western District of     Judge Ricardo S.
   Casualty Ins. Co.                                    Washington at Seattle       Martinez
  Stan's Bar B-Q LLC          2:20-cv-00613              Western District of     Judge Ricardo S.
  v. The Charter Oak                                    Washington at Seattle       Martinez
      Fire Ins. Co.
    Marler v. Aspen           2:20-cv-00616              Western District of    Judge Thomas M.
   American Ins. Co.                                    Washington at Seattle         Zilly

       The Schedule of Actions contains the full list of parties in these actions and is attached as

Exhibit 1. Copies of the docket sheets and complaints are attached as Exhibits 2-6.

       RESPECTFULLY SUBMITTED this 23rd day of April, 2020.

                                                    KELLER ROHRBACK L.L.P.


                                               By s/ Amy Williams-Derry
                                                Amy Williams-Derry, WSBA #28711
                                                Lynn L. Sarko, WSBA #16569
                                                Gretchen Freeman Cappio, WSBA #29576
                                                Ian S. Birk, WSBA #31431
                                                Irene M. Hecht, WSBA #11063


                                                    1
                       Maureen Falecki, WSBA #18569
                       Nathan L. Nanfelt, WSBA #45273
                       1201 Third Avenue, Suite 3200
                       Seattle, WA 98101
                       Telephone: (206) 623-1900
                       Fax: (206) 623-3384
                       Email: awilliams-derry@kellerrohrback.com
                       Email: ibirk@kellerrohrback.com
                       Email: lsarko@kellerrohrback.com
                       Email: gcappio@kellerrohrback.com
                       Email: ihecht@kellerrohrback.com
                       Email: nnanfelt@kellerrohrback.com

                       Alison Chase, #226976
                       801 Garden Street, Suite 301
                       Santa Barbara, CA 93101
                       Telephone: (805) 456-1496
                       Fax: (805) 456-1497
                       Email: achase@kellerrohrback.com

                       Attorneys for Plaintiffs Mikkelson, Fox,
                       Nguyen, Stan’s Bar B-Q LLC, and Marler
4823-5007-0970, v. 1




                       2
